                                           Case 3:19-cv-00659-MMD-CLB Document 79 Filed 12/01/20 Page 1 of 3




                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Reno, Nevada 89521
                                   Phone: (775) 853-9455
                                 5 Fax: (775) 299-5337
                                   Email: Will@TheGeddesLawFirm.com
                                 6 Email: Kristen@TheGeddesLawFirm.com
                                   Attorneys for Plaintiffs Ron Schreckengost and Elizabeth Walsh
                                 7
                                                                UNITED STATES DISTRICT COURT
                                 8
                                                                       DISTRICT OF NEVADA
                                 9
                                10 RON SCHRECKENGOST, an individual, and                CASE NO: 3:19-cv-00659-MMD-CLB
                                     ELIZABETH WALSH, an individual,
                                11
                                                                    Plaintiff,                 STIPULATION, REQUEST, AND
                                12                                                                        ORDER
                                     vs.                                                          ENLARGING TIME FOR
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                                                         PLAINTIFFS TO OPPOSE DEFENDANTS’
    Phone 775-853-9455
       Reno, NV 89502




                                   THE STATE OF NEVADA ex rel. the                              TWO MOTIONS TO DISMISS
                                14 NEVADA      DEPARTMENT OF                                       (ECF 069 and ECF 070)
                                   CORRECTIONS; and PERRY RUSSELL, an
                                15 individual.                                                         (THIRD REQUEST)

                                16                                  Defendants.

                                17
                                18
                                19            The parties to this action, by and through their undersigned counsel of record hereby stipulate
                                20 that Plaintiffs may have a 1-day extension of time to file their opposition briefs to Defendants’ two
                                21 motions to dismiss (ECF 069 and ECF 070), through and including Tuesday, December 1, 2020,
                                22 Pursuant to this stipulation, the parties hereby request that the Court grant this enlargement of time.
                                23 This is the third request for such an extension. The current deadline to file these two opposition briefs
                                24 is Monday, November 30, 2020, which deadline has not yet run. The reasons that additional time is
                                25 requested here is because Plaintiff’s Counsel underestimated the amount of time it would take to
                                26 complete these opposition briefs, when requesting an additional extension, given the fact that he had
                                27 been and continued to be quite busy with many pressing matters in other cases. As well, the offices of
                                28 Plaintiff’s Counsel were closed for the Thanksgiving Holiday, November 26-27, 2020, which


                                                                                    1
                                       Case 3:19-cv-00659-MMD-CLB Document 79 Filed 12/01/20 Page 2 of 3




                                 1 necessitates an extension for one additional day, immediately following the Thanksgiving holiday.
                                 2 This stipulation and request are not made for any dilatory or improper purpose.
                                 3 Dated this 30th Day of November.                            THE GEDDES LAW FIRM, P.C.
                                 4
                                 5
                                                                                               WILLIAM J. GEDDES
                                 6                                                             Nevada Bar Number 6984
                                                                                               The Geddes Law Firm, P.C.
                                 7                                                             1575 Delucchi Lane, Suite 206
                                                                                               Reno, Nevada 89502
                                 8                                                             (775) 853-9455
                                                                                               Attorneys for Plaintiffs Ron
                                 9                                                             Schreckengost and Elizabeth
                                                                                               Walsh
                                10
                                11 Dated this 30th Day of November .                           AARON D. FORD
                                                                                               Nevada Attorney General
                                12
1575 Delucchi Lane, Suite 206




                                                                                               Electronic Signature Authorized
 The Geddes Law Firm, P.C.




                                13
    Phone 775-853-9455
       Reno, NV 89502




                                                                                               /s/ Scott Husbands
                                14                                                             BRANDON R. PRICE
                                                                                               Senior Deputy Attorney General
                                15                                                             Nevada Bar No. 11686
                                                                                               SCOTT H. HUSBANDS
                                16                                                             Deputy Attorney General
                                                                                               Nevada Bar No. 11398
                                17                                                             State of Nevada
                                                                                               Office of the Attorney General
                                18                                                             5420 Kietzke Lane, Suite 202
                                                                                               Reno, NV 89511
                                19                                                             (775) 687-2121 (phone)
                                                                                               Attorneys for Defendants, State of
                                20                                                             Nevada ex rel. its Department of
                                                                                               Corrections and
                                21                                                             Perry Russell
                                22                                                 ORDER
                                23
                                24 Dated: December 1, 2020                             IT IS SO ORDERED
                                25
                                26
                                27                                                     UNITED STATES DISTRICT JUDGE
                                28


                                                                                  2
                                        Case 3:19-cv-00659-MMD-CLB Document 79 Filed 12/01/20 Page 3 of 3




                                 1                                     CERTIFICATE OF SERVICE
                                 2          I hereby certify that I am an employee of the Geddes Law Firm, P.C., and that on November
                                 3 30, 2020, I caused to be served a copy of the foregoing Stipulation, Request, and [Proposed] Order
                                 4 Enlarging Time for Plaintiffs to Oppose Defendants’ Two Motions to Dismiss (ECF 069 and ECF 070)
                                 5 (Third Request), by filing the same with the Court’s electronic filing system (PACER), addressed to the
                                 6 following:
                                 7 AARON D. FORD
                                     Nevada Attorney General
                                 8 BRANDON R. PRICE
                                     Senior Deputy Attorney General
                                 9 SCOTT H. HUSBANDS
                                     Deputy Attorney General
                                10 State of Nevada Office of the Attorney General
                                     5420 Kietzke Lane, Suite 202
                                11 Reno, NV 89511
                                12 Attorneys for Defendants, State of Nevada
1575 Delucchi Lane, Suite 206




                                     ex rel. its Department of Corrections and
 The Geddes Law Firm, P.C.




                                13 Perry Russell
    Phone 775-853-9455
       Reno, NV 89502




                                14
                                15
                                                                                               WILLIAM J. GEDDES
                                16                                                             An employee of the Geddes Law
                                                                                               Firm, P.C.
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28


                                                                                 3
